IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0790
                               Filed August 5, 2015


IN THE INTEREST OF K.W. and A.W.,
      Minor Children,

K.W., Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Jasper County, Susan A. Cox,

Associate Juvenile Judge.



       The mother appeals from an order terminating her parental rights.

AFFIRMED.




       Meegan M. Langmaid-Keller of Keller Law Office P.C., Altoona, for

appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Michael K. Jacobsen, County Attorney, and Jonathan D.

Noble, Assistant County Attorney, for appellee

       Amanda M. Demichelis of Demichelis Law Firm, Chariton, for father.

       Larry J. Pettigrew of Pettigrew Law Firm P.C., Newton, attorney and

guardian ad litem for minor child.



       Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                         2



McDONALD, J.

       The mother appeals from an order terminating her parental rights in her

children, K.W. and A.W. The juvenile court terminated the mother’s parental

rights pursuant to Iowa Code section 232.116(1)(d), (e), and (h) (2013). On

appeal, the mother does not challenge the sufficiency of the evidence supporting

the statutory grounds authorizing the termination of her rights.       Instead, she

contends termination of her parental rights was not in the best interests of the

children because the children are in the placement of paternal relatives and

because of the bond between the mother and the children. She further argues

termination of her parental rights was unnecessary because the juvenile court

could have established a guardianship for the children.

       We conclude the mother has not preserved error for our review. “[T]he

general rule that appellate arguments must first be raised in the trial court applies

to CINA and termination of parental rights cases.” In re A.B., 815 N.W.2d 764,

773 (Iowa 2012). The mother was served with notice of the termination hearing.

The juvenile court called the hall three times before proceeding with the

termination hearing. The mother failed to appear for the hearing. There was no

evidence presented on her behalf during the hearing. There was no objection to

the termination of her parental rights made during the hearing. Under similar

circumstances, we have concluded error was not preserved:

       Despite receiving notice of the termination proceedings, the father
       did not appear at the hearing. The father did not object to the
       evidence presented, offer evidence, or raise any issue before the
       district court. As a general rule, an issue not presented in the
       juvenile court may not be raised for the first time on appeal. Even
       issues implicating constitutional rights must be presented to and
                                         3



       ruled upon by the district court in order to preserve error for appeal.
       Because the father did not present any evidence or lodge any
       objection alerting the juvenile court to his complaints, he has not
       preserved error for our review.

In re D.W., No. 14-0545, 2014 WL 2600358, at *1 (Iowa Ct. App. Jun. 11, 2014);

see In re C.T., No. 14-0243, 2014 WL 1714958, at *1 (Iowa Ct. App. Apr. 30,

2014) (finding failure to preserve error where the parent failed to appear and no

objection to termination was raised); In re P.S., No. 11-0516, 2011 WL 2714169,

at *1 (Iowa Ct. App. Jul. 13, 2011) (same). Contrary to the mother’s assertion in

her petition on appeal, filing notice of appeal is insufficient to preserve error for

review. See Thomas A. Mayes & Anuradha Vaitheswaran, Error Preservation in

Civil Appeals in Iowa: Perspectives on Present Practice, 55 Drake L. Rev. 39, 48

(2006) (“While this is a common statement in briefs, it is erroneous, for the notice

of appeal has nothing to do with error preservation.” (footnote omitted)).

       The order of the juvenile court is affirmed without further opinion. See

Iowa Ct. R. 21.26(1)(a)-(e).

       AFFIRMED.